Order entered November 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01331-CV

                   IN THE INTEREST OF Y.T.L. AND Y.J.L., MINORS

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-19785

                                            ORDER
       This appeal follows the trial court’s October 24, 2018 order terminating parental rights

and granting adoption nunc pro tunc. It was filed by the minor children pro se and seemingly

belatedly challenges the original order terminating parental rights and granting adoption which

was signed October 27, 2015.

       As reflected in the clerk’s record, the petition for termination and adoption was filed by a

non-relative in 2013, and Lori Hayward was appointed by the trial court as amicus attorney for

the children. No appeal appears to have been taken from the original order, and the record does

not reflect what led to the October 24th nunc pro tunc order.

       Texas Family Code section 107.021 provides that a trial court must appoint an amicus

attorney or attorney ad litem in a suit requesting termination of the parent-child relationship that

is not filed by a governmental entity unless the court finds the child’s interests will be

represented adequately by a party to the suit whose interests are not in conflict with the child’s
interests. See TEX. FAM. CODE ANN. § 107.021. Accordingly, we ORDER the trial court to

conduct a hearing, no later than December 4, 2018, to determine first whether any party to the

appeal can adequately, and without conflict, represent the children’s interests. If the trial court

determines no party can adequately and without conflict represent the children’s interests, the

trial court should then determine whether to appoint an attorney ad litem or an amicus attorney.

In making its determinations, the trial court shall take into consideration the children’s objectives

in filing the appeal and the jurisdictional and technical requirements of an appeal. The trial court

shall make written findings and shall have those findings, along with any order of

appointment, filed in a supplemental clerk’s record no later than December 7, 2018. The

reporter’s record of the hearing shall also be filed no later than December 7, 2018. Notice

of the hearing shall be sent to the parties, including the children, and Ms. Hayward.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Felicia Pitre, Dallas County District

Clerk; Glenda Finkley, Official Court Reporter for the 256th Judicial District Court; the parties,

including the children; and, Ms. Hayward.

       We ABATE the appeal to allow the trial court an opportunity to comply with this order.

The appeal will be reinstated no later than December 10, 2018.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE